Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35,47,52-53 and 75, directed to unelected species or the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/5/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tani Chen on 9/6/2022.
The application has been amended as follows: Claims 11,17,33,35 are canceled.
Claim 1 has been amended as follows:
A composition, comprising:
a polymeric particle comprising a core and a shell; and 
an activatable agent present within the shell, the activatable agent comprising a photocleavable entity comprising 7-(diethylamino)coumarin-4-yl]methyl carboxyl (DEACM) and a targeting moiety comprising CGGFRKKRRQRRR (SEQ ID NO. 1), wherein the targeting moiety is inhibited from recognizing a target, 
wherein a polymer of the polymeric particle comprises a block copolymer of polylactic acid-poly(ethylene glycol) (PLA-PEG).

Claim 24 has been amended as follows:
The composition of claim 1, wherein the activatable agent is covalently bound to at least some of the PLA-PEG block copolymer.

Claim 25 has been amended as follows:
The composition of claim 24, wherein the activatable agent is covalently bound to at least some PLA-PEG block copolymer and comprises 20% to 40% by mass of the PLA-PEG block copolymer within the polymeric particle.
In claim 26 line 1, the number “17” has been deleted and replaced by number “1”.
In claim 53 last line, the phrase “block PLA-PEG” has been deleted and replaced by “PLA-PEG block copolymer”.
In claim 75 last line, the phrase “block PLA-PEG” has been deleted and replaced by “PLA-PEG block copolymer”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments in view of the amended claims filed 7/15/2022 is considered persuasive. Kohane of record does not disclose or render obvious the polymeric particle now claimed with the required components of DEACM, SEQ ID 1 and PLA-PEG. The amendments were made for clarification purposes. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618